Citation Nr: 1724273	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a bilateral hand / fingers disability, to include as secondary to post-operative residuals of a bone spur and neuroma of the left wrist.  

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

6.  Entitlement to an initial disability rating greater than 10 percent for a left wrist scar.

7.  Entitlement to an increased disability rating greater than 20 percent for degenerative arthritis of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to May 1999 in the United States Marine Corps.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2015, the Veteran presented testimony at a Central Office hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In December 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.   

Finally, in a recent October 2016 rating decision, the RO granted the Veteran separate 10 percent ratings for right and left lower extremity radiculopathy of the sciatic nerve, associated with the Veteran's service-connected degenerative arthritis of the lumbar spine.  However, a review of the record shows that the Veteran has not yet submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for these particular issues.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2016).  That is, he has not appealed either the initial ratings or effective dates assigned for his service-connected lower extremity radiculopathy.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the issue of higher initial ratings for service-connected lower extremity radiculopathy is not on appeal before the Board.  

The issues of service connection for a right knee disability, service connection for a bilateral hip disability, and an increased rating above 20 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current, chronic arthritis of both shoulders that was first diagnosed and began during his service in the Marine Corps from 1975 to 1999.  

2.  The Veteran has current, chronic right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis that first manifested during his service in the Marine Corps from 1975 to 1999. 

3.  The Veteran's current bilateral elbow disorder did not manifest in service and is not related to any event or incident of his active Marine Corps service from 1975 to 1999.  

4.  The Veteran's service-connected left wrist surgical scar is manifested by a tender and painful and sensitive scar over the left wrist that is deep, but smaller in area than 6 square inches (less than 39 sq. cm.).  It is not unstable.  There is an absence in the record of three or four painful or unstable scars; or one or two painful or unstable scars with at least one scar being both painful and unstable.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, bilateral shoulder arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Resolving all reasonable doubt in his favor, right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A bilateral elbow disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria are not met for an initial disability rating greater than 10 percent for a postoperative scar of the left wrist.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (criteria in effect prior to August 2002, prior to October 2008, and after October 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection and increased rating claims on appeal.  However, the Veteran was provided adequate VCAA notice for all issues on appeal in May 2005, March 2006, February 2008, December 2008, and February 2014 notice letters.    

Moreover, for the issues on appeal that the Board is granting - service connection for bilateral shoulder and service connection for bilateral hand / finger disabilities, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of these particular service connection issues.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92. 

With respect to all other service connection and increased rating issues on appeal being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Finally, with regard to the issues of entitlement to service connection for right knee and bilateral hip disabilities, and an increased rating above 20 percent for degenerative arthritis of the lumbar spine, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for these issues is not required at this time.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
	
Initially, for the bilateral elbow lateral epicondylitis or tennis elbow condition at issue, this is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply for this particular disorder.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

However, in the present case, the bilateral shoulder and bilateral finger arthritis  disabilities are in fact an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at, 1338-39.  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  

Service connection for certain enumerated diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a) - such as arthritis -service connection may be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

The Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the Board finds no probative evidence that the Veteran engaged in actual combat with the enemy; thus, the combat presumption does not apply here.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Bilateral Shoulder Disability

The Veteran contends that he developed bilateral shoulder pain for which he was treated on several occasions during service.  He believes that his duties from his military occupational specialty (MOS) as a supply operations manager from 1975 to 1999 during service contributed to his shoulder condition.  Also, at times during service pain from his already service-connected degenerative disc disease of the cervical spine would radiate to both shoulders.  He asserts continuity of symptoms since discharge from active duty service in 1999.  At present, he says his bilateral shoulder pain from arthritis is constant on a daily basis.  He experiences pain in both shoulders especially when he raises his arms, making his daily tasks difficult to perform.  Although steroid injections to his shoulders alleviated much of the pain, he is no longer able to receive steroid injections due to his blood sugar elevation from type II diabetes mellitus.  See June 2001 claim; April 2008 and February 2016 Veteran's statements; and September 2015 Central Office hearing at pages 17 - 18, 22.   

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral shoulder arthritis.            

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with glenohumeral joint osteoarthritis for both shoulders.  See February 2016 VA shoulder examination; November 2014 X-rays of the right shoulder; September 2008 VA primary care attending note.  The remaining question is whether this chronic degenerative arthritis condition of the shoulders manifested in service, within one year of service, or is otherwise related thereto. 

Once again, the Board notes that arthritis of the shoulders is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here.  Walker, 708 F.3d at 1338-39.

As to the second requirement of in-service incurrence, STRs document that in February 1979, the Veteran was treated for a right shoulder trapezius strain.  A June 1988 STR recorded a pinching sensation in the right shoulder for the previous two weeks, in front of the AC joint.  The military examiner noted tenderness and crepitus.  An X-ray of the right shoulder was normal at that time.  The diagnosis was subacromial bursitis of the right shoulder.  The Veteran was provided pain medication and a sling.  A July 1993 STR health record noted pain radiating to the right shoulder for over five months.  X-rays showed cervical spine arthritis.  STR medical records dated in September 1993 and November 1993 observed pain radiating from the Veteran's neck to his shoulder.  This was assessed as radiculopathy.  STR dated sometime in 1993 or 1994 recorded pain on overhead activities - there were "zingers" between the upper shoulder blades.  His shoulder symptoms were assessed as probably due to his cervical spine arthritis.  A March 1994 STR orthopedic consult stated that when performing over-the-head work the Veteran had stinging pain in both shoulders.  A November 1996 STR naval medical clinic record commented there was pain radiating to the left shoulder from a neck muscle strain.  The Veteran was treated with heat.  Most importantly, a doctor's note in a November 1998 STR report of medical history diagnosed degenerative joint disease of the shoulders, with a history of swelling and pain.  In short, under 38 C.F.R. § 3.303(b), the Veteran was shown to have an enumerated "chronic disease" (bilateral shoulder arthritis) during his service in the Marine Corps.  

During service, the Board also emphasizes that stress on the shoulder region and the development of pain due to the Veteran's MOS duties of lifting and carrying as a supply administration operations manager is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Post-service, as to the third requirement of a nexus, the Veteran reported continuing chronic shoulder pain from arthritis multiple times after discharge from service in 1999.  See May 2001 VA compensation claim checklist; January 2002 VA examination; August 2007 VA examination; June 2008 Naval Medical Clinic at Bethesda record; September 2008 VA primary care attending note; January 2009 VA telehealth note; August 2009 VA physical medical rehab consult; 2011 to 2016 treatment records from the National Spine & Pain Center; May 2011 Naval Medical Center at Quantico record; February 2014 VA neck examination; November 2014 X-rays of right shoulder.  In fact, an August 2007 VA examination credibly documented bilateral shoulder pain for the past 14 years - back to 1993 during service, radiating from the Veteran's cervical spine.  Most importantly, the bilateral shoulder pain was diagnosed as due to degenerative arthritis of both shoulders.  See February 2016 VA shoulder examination; November 2014 X-rays of the right shoulder; September 2008 VA primary care attending note.

With regard to chronicity, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition such as bilateral shoulder arthritis in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).  The Veteran's credible in-service and post-service complaints of bilateral shoulder pain, and the in-service and post-service clinical diagnoses of bilateral shoulder arthritis, reflect more than "isolated" findings, thereby revealing a chronic arthritic condition.  38 C.F.R. § 3.303(b).  Since the disease identity is established during his active duty, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In fact, under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  In the present case, the Veteran's bilateral shoulder arthritis is an enumerated chronic condition, with competent and credible evidence of record that it was present both in-service and post-service.  See 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336-37.  Thus, medical nexus evidence is not required for this issue.  Groves, 524 F.3d at 1309-1310.

In reaching this decision, the Board does acknowledges that various treatment records document the Veteran reporting chronic right shoulder pain beginning after a post-service motorcycle accident in 2012 when he landed on his right side, suffering several fractured ribs and a right tibial plateau fracture.  He was diagnosed with impingement syndrome in the right shoulder.  See November 2014 and June 2015 and October 2015 Naval Medical Clinic at Quantico / Ft. Belvoir treatment records; May 2015 and October 2015 VA orthopedic notes.  The Veteran's right shoulder impingement syndrome is clearly not service-connected.  But based on this evidence, an October 2016 VA shoulder examiner opined that there is no evidence of a shoulder injury in service significant enough to expect longstanding consequences, such that a nexus between the Veteran's current arthritis of his shoulders and his active duty service is not demonstrated.  However, this VA opinion is entitled to little probative value, as it did not address the in-service diagnosis of degenerative joint disease of the shoulders in a doctor's note in a November 1998 STR report of medical history.  This VA opinion also failed to adequately consider the numerous, documented instances of bilateral shoulder treatment during service.  The Court has held that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  

Thus, the probative medical and lay evidence listed above indicates a chronic arthritic condition to both shoulders both in-service and post-service.  See 38 C.F.R. § 3.303(b).  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bilateral shoulder arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Bilateral Hand / Fingers Disability

The Veteran contends that he developed bilateral hand and finger pain for which he was treated on numerous occasions during service.  He points to evidence of multiple finger fractures during service.  He believes that his duties from his MOS as a supply operations manager from 1975 to 1999 during service contributed to his bilateral finger / hand condition.  Also, he asserts his already service-connected left wrist disability caused or aggravated current bilateral hand / finger problems.  He asserts continuity of symptoms since discharge from active duty service in 1999.  At present, he says his pain, stiffness, and swelling from arthritis in his hands and finger joints is constant on a daily basis.  It is difficult to close his hands.  He cannot grasp things for long.  He cannot push, especially with his already service-connected left hand.  He cannot lift or carry heavy items.  He takes Celebrex and Tramadol daily for pain with intermittent periods of narcotics (Percocet, Vicodin, etc.,) and muscle relaxers (Valium).  See June 2001 claim; May 2007 and September 2007 and April 2008 and February 2016 Veteran's statements; September 2009 NOD; and September 2015 Central Office hearing at pages 17 - 18, 22.   

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis.

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran has been diagnosed with right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis.  See June 2008 X-rays bilateral hands; September 2008 VA X-rays of left hand; July 8, 2009 VA X-rays of the left hand; January 2010 VA hand / finger examination; February 2016 VA hand / finger examination.  The remaining is whether this chronic arthritis of the hands and fingers manifested in service, within one year of service, or is otherwise related thereto. 

Once again, the Board notes that arthritis of the hands and fingers is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies here.  Walker, 708 F.3d at 1338-39.

As to the second requirement of in-service incurrence, the Board initially sees that the Veteran underwent approximately six surgeries during service for a left wrist disability.  He is already service-connected at 10 percent for post-operative residuals of a bone spur and neuroma of the left wrist.  

As to the second requirement of in-service incurrence, a March 1980 STR health record documented crushing trauma to the 4th finger of the left hand while at work when the Veteran got his left hand caught.  X-rays showed no fracture.  A March 1983 STR ER record noted trauma to the 5th digit of the right hand while playing basketball.  Swelling and decreased range of motion were observed.  The Veteran was given a splint.  An avulsion fracture was seen on X-ray.  In addition, April 1983 and May 1983 STR physical therapy consults diagnosed persistent synovitis in the right 5th finger PIP.  There was observable tenderness.  A prior avulsion fracture was noted on X-ray.  A July 1990 STR medical record commented that the Veteran injured his 5th digit finger of his left hand while playing softball.  A chip fracture was seen on X-rays at the middle phalanx PIP joint.  The Veteran was provided a splint and Motrin.  A STR report of medical history dated in October 1990 listed a history of various finger fractures, but with no sequelae.  An April 1992 STR medical record remarked the Veteran had pain in the left index finger at the left DIP joint.  

As to the second requirement of in-service incurrence, an STR dated sometime in 1993 or 1994 showed a history of intermittent right hand forearm numbness and pain that began after cervical traction 14 months earlier.  It was noted these symptoms in the right hand were probably due to the Veteran's service-connected cervical spine disability.  A February 1994 STR nuclear medicine clinic bone scan showed degenerative joint disease, mild to moderate, in multiple small joints of both hands.  A March 1994 STR orthopedic consult revealed decreased sensation in the right hand.  An April 1994 STR indicated that right hand pain began after a cervical traction.  A February 1996 STR confirmed pain in the right hand for the past five weeks.  A doctor's note in a November 1998 STR report of medical history identified swelling of the right hand.  

During service, the Board also emphasizes that the Veteran's development of pain in the hands and fingers due to the Veteran's MOS duties of lifting and carrying as a supply administration operations manager is consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Although the Veteran's currently diagnosed arthritis of the fingers and hands is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), arthritis of the fingers and hands was not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis of the fingers or hands is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  In short, in the present case, there is no clear indication of a diagnosis of arthritis of the fingers and hands "shown" in-service for purposes of establishing a chronic condition during service.  

However, continuity of symptomatology after discharge can be established where a condition "noted" during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  For chronic diseases listed in 38 C.F.R. § 3.309(a)-such as hand or finger arthritis-service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b) (2016); see Walker, 708 F.3d at 1340 (Fed.Cir.2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  In the present case, there is enough evidence of record indicative but not dispositive of an arthritic condition to the right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger "noted" during service for purposes of establishing continuity of symptomatology.  Id.   

Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40

Post-service, as to the third requirement of a nexus, the totality of the evidence establishes continuity of symptomatology of right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis since service.  38 C.F.R. § 3.303(b).  The Board finds the Veteran's lay assertions and testimony competent and credible as to his in-service and continuing post-service finger and hand symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  That is, only a few months after discharge from service, a September 1999 Navy Medical Center record in Bethesda documented right wrist pain since July 1999.  A May 2001 VA compensation claim checklist noted reports of continuing bilateral hand and fingers pain, with the Veteran assessing as arthritis.  Naval Medical Clinic in Bethesda records dated in October 2006, June 2007, October 2007, and September 2008 recorded stiffness in the hands and pain in the fingers, for which the Veteran takes Motrin.  VA treatment records dated in 2008 to 2009 mention pain, stiffness, and decreased sensation in the left index and long fingers. The Board emphasizes the Veteran was eventually diagnosed with right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis.  See June 2008 X-rays bilateral hands; September 2008 VA X-rays of left hand; July 8, 2009 VA X-rays of the left hand; October 2008 VA orthopedic surgery consult; January 2010 VA hand / finger examination; February 2016 VA hand / finger examination.  

In light of the evidence above, chronic arthritis of the right wrist, arthritis of the right 5th finger, arthritis of the left 5th finger, arthritis of the left 2nd finger, and arthritis of the left 3rd finger were "noted" during service, with probative evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered service connection for the remaining fingers on both of the Veteran's hands.  However, there is no probative evidence of record that any of the Veteran's remaining fingers on either hand present a current disability or are service-connected or are secondary to the Veteran's service-connected left wrist disability.  

      C.  Bilateral Elbow Disability

The Veteran contends that his current bilateral elbow tendonitis is related to his service in the Marine Corps from 1975 to 1999.  He believes that his duties from his MOS as a supply operations manager from 1975 to 1999 during service contributed to his bilateral elbow tendonitis.  There is no specific lay allegation of record for continuing symptoms for an elbow condition since discharge from active duty service in 1999.  At present, he says when he gets out of bed in the morning his elbows (primary his right elbow) are stiff and painful.  The onset doesn't seem to be related to anything unusual and it usually lasts for a couple days.  He had at least one episode that lasted over a week.  See April 2008 and February 2016 Veteran's statements; September 2015 Central Office hearing at pages 17 - 18, 22.   

Upon review of the evidence of record, the Board finds that service connection for a bilateral elbow disorder is not warranted.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the Veteran was diagnosed with bilateral elbow tendonitis and right elbow lateral epicondylitis (tennis elbow).  See February 2016 VA elbow examination; November 2014 Naval Medical Center at Quantico treatment record.
Thus, the Veteran clearly has a bilateral elbow diagnosis, and the remaining question is whether his bilateral elbow disorder manifested in service or is otherwise related thereto.

With regard to in-service evidence, there is only one instance of a complaint of elbow pain in the STRS during the Veteran's 24 years of service from 1975 to 1999.  Specifically, a June 1995 STR physical therapy consult mentioned a report of his left elbow aching.  There was no diagnosis rendered.  Moreover, the remainder of the Veteran's STRs is negative for any complaint, treatment, or diagnosis of a bilateral elbow disorder.  At STR reports of medical history dated in December 1977, December 1980, October 1990, November 1998, the Veteran denied a history of a painful elbow.  In addition, examinations of the upper extremities at these STR examinations were normal.  

However, the Board also emphasizes that the Veteran's MOS duties of lifting and carrying and frequent use of his arms as a supply administration operations manager are considered consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  These duties are not disputed.  

Post-service, the Veteran has not been diagnosed with bilateral elbow arthritis or other enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  The Board has reviewed October 2014 X-rays of the right elbow showing no osseous abnormality.  

Post-service, the Board has considered whether the Veteran has had frequent or persistent or ongoing symptoms of a bilateral elbow disorder continuing after his discharge from the Marine Corps in 1999.  The Veteran is competent to report observable bilateral elbow symptoms such as pain or discomfort.   Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  Regardless, both the medical and lay evidence of record reveals that after discharge from the Marine Corps in 1999, there is no record of any complaint, let alone treatment, for a bilateral elbow disorder until 2007 and 2008, approximately 8 years after service in the Marine Corps.  Importantly, the Veteran has never specifically alleged frequent or persistent or ongoing symptoms of a bilateral elbow disorder immediately after discharge in 1999.  Thus, although there is one single instance of reported left elbow pain during service (with no diagnosis), the clinical and lay evidence of record clearly documents no frequent or persistent symptoms or ongoing complaints of bilateral elbow pain for at least 8 years after the Veteran's military service.  In fact, a Naval Clinic record dated in 1999 revealed a normal elbow X-ray.  Also, the Veteran failed to report any elbow disorder in a May 2001 VA compensation claim checklist, despite reporting various other musculoskeletal disorders.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See again Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current bilateral elbow tendonitis with his active service from 1975 to 1999.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Absent such evidence of a nexus, service connection is not in order for the Veteran's bilateral elbow disorder.  In fact, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's current bilateral elbow tendonitis and his active service from 1975 to 1999.  In particular, a February 2016 VA elbow examiner, after a review of the claims folder, opined that there was no nexus to service.  The VA examiner reasoned that there is no evidence of an elbow injury in service significant enough to expect longstanding sequela.  Additionally, post-service medical records indicate that the right elbow condition began following an intercurrent motorcycle accident in 2012.  This finding is somewhat supported by the medical evidence of record - a VA orthopedic note dated in May 2015 reported the Veteran "[s]tates that he began to develop insidious onset of right elbow pain, pointing to the lateral epicondyle in the spring of 2014."  See also November 2014 Naval Medical Center record from Quantico.

The February 2016 VA examination and opinion was thorough, adequate, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his bilateral elbow disorder, despite being given the opportunity to do so.  This evidence weighs heavily against the service connection claim for a bilateral elbow disorder.

With regard to lay evidence of a nexus of current bilateral elbow problems to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of bilateral elbow problems during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  

That notwithstanding, the Veteran's lay assertions in the present case are outweighed by the clinical evidence of record.  In fact, as mentioned above, the Veteran has never specifically alleged frequent or persistent or ongoing symptoms of a bilateral elbow disorder immediately after discharge from the Marine Corps in 1999.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the February 2016 VA examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a bilateral elbow disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   
II.  Increased Rating - Left Wrist Scar

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran has appealed October 2011 rating decision that granted service connection for his left wrist scar.  He has expressed disagreement with the initial 10 percent rating effective back to June 13, 2001.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his left wrist scar has been more severe than at others for the time period from June 13, 2001 to the present.  Id.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left wrist scar disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The RO assigned an initial 10 percent evaluation for the left wrist surgical scar under 38 C.F.R. § 4.118 (2001), Diagnostic Code 7804 (superficial, tender, and painful scars).  This 10 percent rating has been in effect since June 13, 2001.  The Veteran has undergone six operations to his left wrist during service that left a painful and tender left wrist surgical scar.  

As noted, the appeal for an initial rating above 10 percent for a left wrist scar has been pending since June 2001.  During the course of this appeal, the criteria for rating skin disorders were amended in 2002 and again in 2008, as discussed below.   

Effective August 30, 2002, the criteria for rating skin disorders, including scars and burns, were revised.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  

Effective October 23, 2008, the criteria for rating scars were again revised.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).  

However, the October 2008 amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  38 C.F.R. § 4.118 (after October 2008).  In the present case, the Veteran's original claim was pending in June 2001, well before the October 2008 effective date, and the VA has not received a request from the Veteran for consideration under the amended October 2008 criteria.  

Regardless, since the RO has already considered all three sets of criteria (the pre-August 2002 criteria, the pre-October 2008 criteria, and the most recent post-October 2008 criteria), in the February 2014 Statement of the Case (SOC), the Board will also consider all three sets of criteria, to avoid any potential prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the pre-August 2002 version of Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability is moderately disfiguring.  38 C.F.R. § 4.118 (2001).  Under Diagnostic Code 7801, a 10 percent rating is warranted for a third degree burn or scar in an area or areas exceeding 6 square inches (38.7 sq. cm.).  Under Diagnostic Code 7802, a 10 percent rating is warranted for a second degree burn scar with an area approximating 1 square foot.  Under Diagnostic Code 7803, a 10 percent rating is warranted for a superficial scar, poorly nourished, with repeated ulceration.  Under Diagnostic Code 7804, a 10 percent rating is warranted for a superficial scar, tender and painful on objective demonstration.  Finally, under Diagnostic Code 7805, a scar can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2001). 

Under the pre-October 2008 version of Diagnostic Code 7800, a 10 percent rating is warranted for disfigurement of the head, face, or neck when the skin disability has one characteristic of disfigurement.  Under Diagnostic Code 7801, a 10 percent rating is warranted for a scar on other than the head, face, or neck, that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  Under Diagnostic Code 7802, a maximum 10 percent rating is warranted if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Under Diagnostic Code 7803, a superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating.  Under Diagnostic Code 7804, a scar that is superficial and painful on examination may be assigned a maximum 10 percent rating.  Finally, under Diagnostic Code 7805, scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118 (2008).     

Under the post-October 2008 version of Diagnostic Code 7800, a 10 percent rating is warranted for burn scars of the head, face, or neck; or scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck - when the skin disability has one characteristic of disfigurement.  See 38 C.F.R. § 4.118 (2016).  Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (or between 6 sq. inches and 12 sq. inches).  Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.  Under the post-October 2008 criteria, Diagnostic Code 7803 no longer exists, as it was incorporated into Diagnostic Code 7804. 

Under the post-October 2008 version of Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable (frequent loss of covering of the skin over the scar) or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, with a maximum 30 percent rating warranted for five or more scars that are unstable or painful.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2016).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2016).  Scars can receive separate evaluations under Diagnostic Codes 7800, 7801, 7802, and 7805, despite also be rated under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3) (2016). 

Finally, under the post-October 2008 version of Under Diagnostic Code 7805, or other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804.  Id.  

Upon review, the evidence of record does not warrant an initial disability rating greater than 10 percent for the left wrist scar under all three sets of skin criteria.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed VA skin examinations dated in January 2002, August 2007, December 2008, and February 2016, VA treatment records, private treatment records, Naval Clinic records, TRICARE records, and personal statements and hearing testimony from the Veteran.

Under all three sets of skin criteria, the Veteran does not contend, and the objective evidence does not demonstrate disfigurement of the head, face, or neck when the skin disability is moderately disfiguring; burn scars, scars due to other causes, or disfigurement on the head, face, or neck with one characteristic of disfigurement (Diagnostic Code 7800).  Compare 38 C.F.R. § 4.118 (2016) with 38 C.F.R. § 4.118 (2008) with 38 C.F.R. § 4.118 (2001).         

Under the pre-August 2002 criteria, the probative evidence of record does not demonstrate:  a third degree burn or scar in an area or areas exceeding 6 square inches (38.7 sq. cm.) (Diagnostic Code 7801); a second degree burn scar with an area approximating 1 square foot (Diagnostic Code 7802); a superficial scar, poorly nourished, with repeated ulceration (Diagnostic Code 7803); or a scar with limitation of function of the affected part (Diagnostic Code 7805).  Moreover, the Veteran is already receiving the maximum 10 percent rating available under Diagnostic Code 7804 for a superficial, tender, and painful scar on objective examination.  38 C.F.R. § 4.118 (2001).       

Under the pre-October 2008 criteria, the probative evidence of record does not demonstrate:  a deep scar or one that causes limited motion exceeding 39 square cm. (Diagnostic Code 7801) - although the Veteran's left wrist scar has been assessed as "deep," it does not exceed 39 square cm.; a superficial scar 929 sq. cm. or greater in area (Diagnostic Code 7802); a superficial scar that is unstable (involving frequent loss of covering of skin over the scar) (Diagnostic Code 7803) - the Veteran's left wrist scar has not been objectively assessed as unstable; or, a left wrist scar causing limitation of function of an affected part (Diagnostic Code 7805).  Moreover, the Veteran is already receiving the maximum 10 percent rating available under Diagnostic Code 7804 for a superficial, painful scar under the pre-October 2008 criteria.  38 C.F.R. § 4.118 (2008).       

Under the post-October 2008 criteria, the probative evidence of record does not demonstrate burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (Diagnostic Code 7801) - although the Veteran's left wrist scar has been assessed as "deep," it does not exceed 39 square cm; burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater (Diagnostic Code 7802); or, a separate rating for any disabling effects not considered under Diagnostic Codes 7800-7804 (Diagnostic Code 7805).  

Under the post-October 2008 criteria, the Veteran is already receiving a 10 percent rating under Diagnostic Code 7804 for one left wrist scar that is unstable or painful.  The probative evidence of record only reflects a single, painful left wrist scar, but not any other scar that is unstable with frequent loss of covering of skin over the scar.  (The Veteran's service-connected neck scar is assigned a 0 percent rating under Diagnostic Code 7805 but is asymptomatic).  VA examinations, VA treatment records, private treatment records, Naval Clinic records, and TRICARE records, also fail to reveal an "unstable" scar.  In summary, for the Veteran, there is an absence of three or four painful or unstable scars; or one or two painful or unstable scars with at least one scar being both painful and unstable. 38 C.F.R. § 4.118 (2016).       

Therefore, Diagnostic Code 7804 remains the most appropriate diagnostic code to rate the Veteran's left wrist scar disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Thus, under all three sets of skin criteria, consideration of Diagnostic Codes 7800, 7801, 7802, 7803, and 7805 is not warranted here.  

In particular, the following medical and lay evidence of record does not support an initial rating greater than 10 percent for a left wrist scar:

At the January 2002 VA examination - examination of the left wrist shows an irregular S-shaped scar measuring 6 inches in length on the medial side of the left wrist.  There is decreased tactile sensation and this decreased tactile sensation is in an area around the scar and extending into the thumb.  The range of motion is full,  with no pain, fatigue, weakness, or lack of endurance.  The objective signs are diminished tactile sensation of a large scar.  

In a January 2005 VA Form 9, the Veteran reported increased sensitivity on his surgical scar of the left wrist.

At an August 2007 VA examination, a depressed scar was present at the molar surface of the left wrist measuring about 14 cm by 1 cm with tenderness, hypopigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no disfigurement, ulceration, adherence, instability tissue loss, inflammation, edema, keloid formation, or hyperpigmentation.  There was however sensory dysfunction with findings of loss of pinch sensation around scar and on base of thumb, especially hypersensitive at the proximal extent of scar. Subjectively, there was scar pain, and objectively, scar tenderness. 

At a December 2008 VA examination, a level scar was observed at the left radial wrist measuring about 12 cm. by 0.5 cm.  There was no tenderness, no disfigurement, no ulceration, no adherence, no instability, no tissue loss, no inflammation, no edema, no keloid formation, no hypopigmentation, no hyperpigmentation, no abnormal texture, and no limitation of motion from the scar. 

April 2009 and July 2009 VA orthopedic surgery outpatient notes assessed a well-healed scar along the first dorsal compartment.  The scar was hypersensitive.  There was no abnormal appearance, no skin or color changes, but a positive tinel at the proximal aspect of the scar.  

In an April 2014 VA Form 9, the Veteran stated that his scar was not superficial.  He noted there is scar tissue caused by the six surgical procedures for the left wrist, leaving considerable scar tissue.  He reported a pain or pulling sensation in the scar area of the left hand.  He added his scar has been penetrated through by surgery after surgery.

At the September 2015 Central Office hearing (pages 10 - 17), the Veteran testified he has pain and desensitization in his left wrist scar.  He added he is not receiving any medical treatment for his left wrist scar at the moment. 

In a February 2016 Veteran statement, the Veteran asserted a painful scar on his left wrist.  

At a February 2016 VA examination, the left wrist scar was described as measuring length by width: 13 cm. by 0.5 cm, with an approximate total area of 6.5 sq. cm.  The scar was assessed as neither painful nor unstable, with no frequent loss of covering of skin over the scar.  None of his scars were described as both painful and unstable.  The VA examiner observed the left wrist scar to be a "deep," non-linear scar.  Furthermore, the February 2016 VA examiner stated it is more reasonable that the Veteran's tenderness results from his underlying wrist condition rather than from the scar itself, which appears well-healed and stable.

With regard to lay evidence, the Veteran has provided competent written lay assertions and oral testimony that his left wrist scar causes limitation of function such as difficulty grasping and lifting and opening, limiting his ability to do bathing, dressing, driving, typing, and other routine household and daily chores.  He says he has spilled soda cans onto himself due to his left wrist scar.  He maintains his left wrist scar reduces his strength.  See April 2014 VA Form 9; September 2015 Central Office hearing at pages 10 - 17.  As a lay person, again the Board emphasizes that the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected postoperative scar of the left wrist.  See 38 C.F.R. § 3.159(a)(2); Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  A skin condition is the type of condition lending itself to lay observation.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  These descriptions are competent evidence of a functionally limiting left wrist scar.  

However, such descriptions of this disability must be considered in conjunction with the clinical evidence of record and the pertinent rating criteria.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible and probative.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

On this point, the Board finds that the Veteran's lay statements and testimony of a functionally limiting left wrist scar is outweighed by the observations at VA examinations dated in December 2008 and February 2016, where two separate VA examiners upon objective examination found the left wrist scar did not limit function or motion.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In particular, the December 2008 VA examiner observed no limitation of motion from the left wrist scar.  Furthermore, the February 2016 VA examiner stated it is more reasonable that his tenderness results from his underlying wrist condition rather than from the scar itself, which appears well-healed and stable.  Also, no other VA or private or other medical professional of record has identified limitation of function except pain / tenderness from the left wrist scar.  Rather, the limitation of motion / function stems from the left wrist residual bone spur and neuroma disability itself.  That is, the Board sees that limitation of motion and limitation of function due to the Veteran's service-connected left wrist residual bone spur and neuroma has already been considered as 10 percent disabling under Diagnostic Code 8515 (incomplete paralysis of the median nerve).  See 38 C.F.R. § 4.124a (2016).  The Veteran's assertion of limitation of function from the left wrist scar is unsupported in the record.  The objective findings of the VA examiners, which are based upon physical examination and palpation, outweigh the Veteran's statements and testimony.  The Board finds the observation of the skilled medical professional to be more probative to the degree of impairment and to carry more weight than the Veteran's lay assertions.  

Accordingly, the preponderance of the evidence is against an initial disability rating greater than 10 percent for the Veteran's left wrist scar at all stages of the appeal period.  38 C.F.R. § 4.3.  Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral shoulder arthritis is granted.

Subject to the provisions governing the award of monetary benefits, service connection for right wrist, right 5th finger, left 5th finger, left 2nd finger, and left 3rd finger arthritis is granted. 

Service connection for a bilateral elbow disability is denied.  

An initial disability rating greater than 10 percent for a left wrist scar is denied. 

REMAND

However, before addressing the merits of the service connection issues on appeal for a bilateral hip disability and a right knee disability, and the increased rating issue on appeal for lumbar spine arthritis at 20 percent, the Board finds that additional development of the evidence is required.

First, for the increased issue for the lumbar spine, subsequent to the last February 2016 VA spine examination, the Court in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the March 2008, February 2014, nor the February 2016 VA spine examinations, nor VA or private treatment records dated up to 2016 demonstrate range of motion testing for the lumbar spine in passive motion or in weight-bearing situations.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA spine examination for the lumbar spine is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine arthritis disability.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for the lumbar spine with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Second, for the issues of service connection for a right knee disability and a bilateral hip disability, very recently, the Veteran has raised the alternative theory of entitlement to secondary service connection.  Specifically, for the right knee, in a February 2016 Veteran's statement, the Veteran alleged that due to his service-connected lumbar spine arthritis, he has altered his gait in order to compensate for his lumbar spine pain, thereby hurting his right knee.  In addition, for the bilateral hips, in a February 2016 Veteran's statement, the Veteran alleged that his service-connected lumbar spine arthritis may result in radiation of pain to both hips.  

Although the VA examinations to date addressed the theory of direct service connection, they failed to address the theory of secondary service connection for the Veteran's right knee and bilateral hip disabilities.  In this regard, VA has a duty to consider a claim under all theories of entitlement if raised by the evidence of record.  VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In addition, if a medical opinion does not address the secondary aspect of the claim, it is not sufficient for rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Furthermore, a VA medical opinion regarding both the causation and aggravation facets of a secondary service connection claim must be provided in a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation). 

Thus, a VA addendum opinion is necessary here to address the theory of secondary service connection for right knee and bilateral hip disabilities.  If the same, earlier February 2016 VA knee and hip examiner is not available, another qualified VA clinician will provide the addendum opinion.  Another physical examination of the right knee and hip is not necessary unless the VA examiner specifically requests one.   

Accordingly, the case is REMANDED for the following action:

1.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine arthritis disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected lumbar spine arthritis disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA spine examination must include range of motion testing for the lumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

(The earlier VA spine examinations of record failed to conduct passive range of motion or in weight-bearing situations for the lumbar spine).

***If the VA spine examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the lumbar spine, he or she should clearly explain why that is so.***

2.  After any additional records are associated with the claims file, the AOJ should secure a VA addendum opinion from the February 2016 VA right knee and bilateral hip examiner to address the theory of secondary service connection.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA knee and hip examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the VA knee and hip examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA knee and hip examiner must directly answer the following questions:

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current right knee and bilateral hip disorders are caused by, proximately due to, or the result of his service-connected lumbar spine arthritis?

(b) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current right knee and bilateral hip disorders are aggravated by or worsened by his service-connected lumbar spine arthritis?

Both the causation and aggravation facets of secondary service connection should be addressed by the VA examiner.  

(c) In answering the above questions, the VA examiner is advised that for the right knee, in a February 2016 Veteran's statement, the Veteran alleged that due to his service-connected lumbar spine arthritis, he has altered his gait in order to compensate for his lumbar spine pain, thereby hurting his right knee.  In addition, for the bilateral hips, in the same February 2016 Veteran's statement, the Veteran alleged that his service-connected lumbar spine arthritis may result in radiation of pain to both hips.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the service connection issues on appeal for a bilateral hip disability and a right knee disability, and the increased rating issue on appeal for lumbar spine arthritis at 20 percent.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and any representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
    DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


